DOWDELL, J.
— There was no error committed by the court in overruling the objections of the appellant, the defendant in the co-urt below, to certain parts of the deposition of the witness Ward. This evidence was responsive to the interrogatories propounded to said witness and no- objections were made to the questions. The objections to the answers and the motions- to exclude, therefore, came too late.—Insurance Co. v. Tillis, 110 Ala. 201, 17 South. 672; R. R. Co. v. Bailey, 112 Ala. 177, 20 South. 313; Curtis v. Parker, 136 Ala. 224, 33 South. 935.
Both parties derived title through Margaret Jenkins and M. J. Jenkins. The fact that M. J. Jenkins -joined *236as a grantor with Margaret Jenkins in their deed to Pilcher, under the authority of Gimon v. Davis, 36 Ala. 589, was sufficient to- put the grantee upon inquiry as to M. J. Jenkins, and to furnish constructive notice of the mortgage from said M. J. Jenkins to Fairclotli, which said mortgage was duly recorded. ’ Notice of the recorded mortgage to haircloth was'sufficient to lead- up to knowledge of the unrecorded deed from Margaret Jenkins to M. J. Jenkins, if inquiry had been instituted. Notice that will, lead to knowledge on inquiry is in law in such cases equivalent to knowledge. The deed from Margaret Jenkins and M. J. Jenkins to Pilcher was in defendant’s chain of title. Consequently he had the same state of facts to put him upon notice and inquiry that Pilcher had by M. J. Jenkins joining as a grantor with Margaret Jenkins in the deed to him, Pil-cher.
There was no error committed in refusing to give the general affirmative charge requested by the defendant. The judgment appealed from will be affirmed-
Affirmed..
Weakley, C. J., and Haralson and Denson, JJ., concur.